Case 1:18-cr-OO'082-SPW Document 41

THOMAS K. GODFREY
Assistant U.S. Attorney

U.S. Attorney’S Ofiice

2601 Seeond Ave. North, Suite 3200
Billings, MT 59101

Phone: (406) 657-6101

FAX: (406) 657-6989

Email: thomas.godfrey@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

Filed 10/02/18 Page 1 of 11

FILED

gm 02 2018

c\en<, u.s. Courts
oism'ct Of MQ“.*B"B
Bil\ings D\v\s\on

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-82-BLG-SPW
Plaintiff, PLEA AGREEMENT
vs.
RANDY DWAYNE WATTS,
Defendant.

 

 

Pursuant to Rule 1 l of the Federal Rules of Criminal Procedure, the United

States of America, represented by Thomas K. Godfrey, Assistant United States

Attorney for the District of Montana, and the defendant, Randy Dwayne Watts, and

the defendant’S attorney, Kelly Varnes, have agreed upon the following

l. Scope: ThiS plea agreement is between the United States Attorney’S

Office for the DiStrict of Montana and the defendant It does not bind any other

T ig g a/ 6 ;zj);/;;/~?

AUSA DEF A TY Date

Page l

_ h
Case 1:18-cr-OO'082-SPW Document 41 Fl|ed 10/02/18 Page 2 of 11

federal, state, or local prosecuting, administrative, or regulatory authority, or the
United States Probation Offlce.

2. Charges: The defendant agrees to plead guilty to count III of the
indictment Count III of the indictment charges the crime prohibited person in
possession of firearms in violation of 18 U.S.C. § 922(g)(l). This offense carries a
maximum penalty of 10 years imprisonment, a $250,000 fine, three years of
supervised release, and a $100 special assessment

At the time of sentencing, if the Court accepts this plea agreement, the
United States Will move to dismiss counts IV and V.

Additionally, the defendant agrees to admit to the forfeiture allegation
contained in the indictment

3. Nature of the Agreement: The parties agree that this plea agreement
Will be governed by Rule ll(c)(l)(A) and (B), F ederal Rules ofCriminal
Procedure. The defendant acknowledges that the agreement Will be fulfilled
provided the United States: a) moves to dismiss, and the Court agrees to dismiss,
counts IV and V of the indictment; and b) makes the recommendations provided
below. The defendant understands that if the agreement is accepted by the Court,
and counts IV and V of the indictment are dismissed, there will not be an
automatic right to withdraw the plea even if the Court does not accept or follow the

recommendations made by the United States.

,€L</ U/

AUSA DEF ATTY ate Page 2

Case 1:18-cr-00'082-SPW Document 41 Filed 10/02/18 Page 3 of 11

4. Admission of Guilt: The defendant Will plead guilty because the
defendant is guilty of the charge contained in count III of the indictment ln
pleading guilty to count III of the indictment the defendant acknowledges that:

First, the defendant knowingly possessed a firearm;

Second, the firearm had been transported from one state to another;

and

Third, at the time the defendant possessed the firearm, the defendant

had been previously convicted of a crime punishable by imprisonment

for a term exceeding one year under the laws of the state of Montana.

5. Waiver of Rights by Plea:

(a) The government has a right to use against the defendant in a
prosecution for perjury or false statement, any statement given under oath during
the plea colloquy.

(b) The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

(c) The defendant has the right to ajury trial unless, by written
waiver, the defendant consents to a non-jury trial. The United States must also

consent and the Court must approve a non-jury trial.

" /;7//{ ig
AUSA DEF TTY ate Page 3

»"~\
Case 1:18-cr-OO‘U82-SPW Document 41 Filed 10/02/18 Page 4 of 11

(d) The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings

(e) If the trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
Where actual bias or other disqualification is shown, or Without cause by exercising
peremptory challenges The jury would have to agree unanimously before it could
return a Verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict unless, after hearing
all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable
doubt

(f) If the trial is held by the judge without a jury, the judge would
find the facts and determine, aher hearing all of the evidence, whether or not the
judge was persuaded of the defendant’s guilt beyond a reasonable doubt

(g) At a trial, whether by a jury or a judge, the United States would
be required to present its witnesses and other evidence against the defendant The
defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. In turn, the defendant

could present witnesses and other evidence, If the Witnesses for the defendant

Q¢ g L][/: §/Zg
AUSA DEF TTY e Page 4

_\
Case 1:18-cr-00082-SPW Document 41 Filed 10/02/18 Page 5 of 11

would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court

(h) At a trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the reiilsal to testify. Or the defendant could exercise the choice to testify.

(i) If convicted, and within 14 days of the entry of the Judgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

(j) The defendant has a right to have the district court conduct the
change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.
By execution of this agreement, the defendant waives that right and agrees to hold
that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.
l\/[agistrate Judge, if necessary.

(k) If convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

The defendant understands that by pleading guilty pursuant to this

agreement the defendant is waiving all of the rights set forth in this paragraph.

fig 4 /zr "/"

AUSA DEF TY a e Page 5

,1`
Case 1:18-cr-OOU82-SPW Document 41 Filed 10/02/18 Page 6 of 11

The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The United States will recommend the
defendant’s offense level be decreased by two levels for acceptance of
responsibility, pursuant to USSG §3E1.1(a), unless the defendant is found to have
obstructedjustice prior to sentencing, pursuant to USSG §3C1.1, or acted in any
way inconsistent with acceptance of responsibility The United States will move
for an additional one-level reduction, pursuant to USSG §3E1.l(b), if appropriate
under the Guidelines.

The parties reserve the right to make any other arguments at the time of
sentencing The defendant understands that the Court is not bound by this
recommendation

7. Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable

8. Waivers:

(a) Waiver oprpeal ofthe Sentence - Conditional: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a). The prosecution has a

comparable right of appeal. 18 U.S.C. § 3742(b). By this agreement the defendant

C M /@' /’
AUSA DEF A TY e Pageé

,-\
Case 1:18-cr-00'082-SPW Document 41 Filed 10/02/18 Page 7 of 11

waives the right to appeal any aspect of the sentence, including conditions of
probation or Supervised release, if the sentence imposed is within or below the
guideline range calculated by the Court, regardless of whether the defendant agrees
with that range. The United States Waives its right to appeal any aspect of the
sentence if the sentence imposed is within or above the guideline range calculated
by the Court

The defendant also waives the right to challenge the sentence in a collateral
proceeding pursuant to 28 U.S.C. § 2255. This waiver does not prohibit the right
to pursue an action alleging ineffective assistance of counsel.

(b) Waiver Qprpeal of the Sentence - 5K motion: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a). Under appropriate
circumstances, the United States may move, but has not made any commitment as
part of this agreement to move, for a reduction of sentence pursuant to USSG
§5K1.1 to reward the defendant for any substantial assistance provided before
sentencing lf such a motion is made and the Court accepts the plea agreement the
defendant waives all right to appeal any aspect of the sentence, including
conditions of probation or supervised release, imposed by the Court

If a motion for downward departure is made under USSG §§Kl.l, the

defendant also agrees to waive the right to collaterally attack thejudgment or

”`i E: M z :I//: /':/'£/
AUSA DEF TTY ate Page 7

A

Case 1:18-cr-OO'082-SPW Document 41 Filed 10/02/18 Page 8 of 11

sentence pursuant to 28 U.S.C. § 2255. This waiver does not prohibit the right to
pursue an action alleging ineffective assistance of counsel.

The United States emphasizes, and the defendant again acknowledges, that
no such motion is bargained for in this agreement No commitment to make such a
motion has been made as part of the plea agreement, and the defendant has been
made specifically aware that Department of Justice policy does not authorize any
individual prosecutor to file such a motion or make such a commitment without
express written approval of the U.S. Attorney or a Cornmittee of other prosecutors
designated and empowered by the U.S. Attorney to approve such a motion.
USAM 9-27.400.

(c) Waz`ver and Dr`smissal oprpeal ofthe Sentence - Rule 35 motion:
The defendant understands that the law provides a right to appeal and collaterally
attack the sentence imposed in this case. 18 U.S.C. § 3742(a). Under appropriate
circumstances, the United States may move, but has not made any commitment as
part of this agreement to move, for a reduction of sentence pursuant to Rule 35,
Federal Rules of Criminal Procedure, to reward the defendant for any substantial
assistance the defendant provides after sentencing lf such a motion is made, and
granted by the Court, the defendant agrees to waive any appeal of the sentence and
judgment imposed, and dismiss any pending appeal of the judgment and sentence

previously taken.

T/ M/ /c7 /_ /‘
AUSA DEF ATTY ate Page 8

 

/"
Case 1:18-cr-OO'O‘82-SPW Document 41 Filed 10/02/18 Page 9 of 11

If a Rule 35 motion for reduction of sentence is made and granted by the
Court, the defendant also agrees to waive the right to collaterally attack the
judgment or sentence pursuant to 28 U.S.C. § 2255. This waiver does not prohibit
the right to pursue an action alleging ineffective assistance of counsel.

The United States emphasizes, and the defendant again acknowledges, that
no such motion is bargained for in this agreement No commitment to make such a
motion has been made as part of the plea agreement, and the defendant has been
made specifically aware that Department of Justice policy does not authorize any
individual prosecutor to make such a commitment without express written
approval of the U.S. Attorney, or a Committee of other prosecutors designated and
empowered by the U.S. Attorney to approve such a motion. USAM 9-27.400.

(d) FOIA Waiver: The defendant waives all rights, whether asserted
directly or by a representative, to request or receive from any department or agency
of the United States any records pertaining to the investigation or prosecution of
this case, including without limitation any records that may be sought under the
Freedorn of lnforrnation Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C.
§ 552a

9. Financial Obligations: The defendant authorizes the U.S. Probation
Office to release to the Financial Litigation Unit of the U.S. Attorney’s Office all

documents and financial information provided by the defendant to the U.S.

§§ 0 " 257

AUSA DEF A TY ae PageQ

._`
Case 1:18-cr-00082-SPW Document 41 Filed 10/02/18 Page 10 of 11

Probation Offlce and any information obtained by the U.S. Probation Office about
the defendant through its investigation The defendant further agrees to fully
complete a financial statement in the form prescribed by the U.S. Attorney’s
Office, provide financial documents as requested, and submit to a debtor’s exam if
deemed appropriate by the U.S. Attorney’s Office pre-sentencing, in order to
evaluate the defendant’s ability to satisfy any financial obligation imposed by the
Court The defendant consents to being immediately placed on the Treasury Offset
Program to help meet defendant’s obligation to pay restitution and/or a fine.

10. Voluntary Plea: The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

11. Detention/Release After Plea: Pursuant to 18 U.S.C.

§ 3143(a)(2), the defendant acknowledges that the defendant will be detained upon
conviction unless (A)(i) the Court finds there is a substantial likelihood that a
motion for acquittal or new trial Will be granted or (ii) this agreement provides that
the United States will recommend that no sentence of imprisonment be imposed
and (B) the Court finds, by clear and convincing evidence, that the defendant is not
likely to flee or pose a danger to any other person or the community Then, if

exceptional circumstances exist, the defendant may be released upon conditions

T… g ma _'“'_“__"___"_“_a
AUSA DEF TTY Dafe Page 10

A

case ria-cromweva Documem 41 Filed 10/02/18 Page 11 of 11

12. Breach: If the defendant breaches the terms of this agreement or
commits any new criminal offenses between signing this agreement and
sentencing, the U.S. Attorney’s Office is relieved of its obligations under this
agreement but the defendant may not withdraw the guilty plea.

13. Entire Agreement: Any statements or representations made by the
United States, the defendant or defense counsel prior to the full execution of this
plea agreement are superseded by this plea agreement No promises or
representations have been made by the United States except as set forth in writing
in this plea agreement This plea agreement constitutes the entire agreement
between the parties. Any term or condition Which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement

KURT G. ALME
United States Attorney

V”/\

Thorrias K. Godfrey
Assistant U. S. Attorney

Date: lafng :
/)z/waJ/M

Randy Uwayne Watts
Defendant
Date: g./] //` z ing

Kelly a
Defense Cou sel
Date:/ry §,= § 352

’l_[<( 'c°//` 47

AUSA DEF TY ate Page l 1

